DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Non-Final Action dated April 28, 2022. Claims 1-4, 6-13, 15-22 and 24-27 are now allowed.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. commercial interactions and managing relationships or interactions between people) in a specific manner that is necessarily rooted in computer technology and limits the abstract idea of forecasting staffing needs based on skills and service level targets into the practical application by predicting staffing level projections through training a learning model with historical skill and associated target level data, refining the learning model according to the selected skill associated with a particular time period and dynamically adjusting a real-time skills-based staffing forecast based on the prediction. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 10 and 19 are eligible for similar reasons as claim 1. Thus claims  1-4, 6-13, 15-22 and 24-27 are eligible.


Reasons Claims are Patentably Distinguishable from the Prior Art
Claims 1-4, 6-13, 15-22 and 24-27 were analyzed in view of the prior art on record and it is determined not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.

In regards to independent claims 1, 10 and 19, the prior art of record does not teach or fairly suggest:
“…presenting a plurality of skills and a plurality of target service levels for skills via a graphical user interface; 
receiving a selection via the graphical user interface, wherein the selection is of a skill and a desired target service level for the skill corresponding to a desired customer satisfaction level… 
using the analysis to attribute a particular time period to the selected skill in real-time, the particular time period corresponding to a time period during which the selected skill is being exercised within the current messaging session; 
associating the particular time period during which the selected skill is being exercised with a particular customer satisfaction level; 
generating a prediction by applying a trained learning model to the filtered results, the particular time period attributed to the selected skill, and the associated particular customer satisfaction level wherein the prediction corresponds to a projected staffing level for servicing messaging conversations associated with the selected skill and the target service level for the skill, and wherein the learning model is refined according to the selected skill associated with the particular time period; and 
dynamically adjusting a staffing forecast in real-time based on the prediction, wherein the staffing forecast is used to determine staffing related to the selected skill needed to achieve the target service level for the skill”

Examiner finds Gorny et al. (US 20170270099 A1) teaches monitoring relationships and communication activity based on sentiments (see par. 0002). In particular, Gorny discloses a system administrator that monitors the communication activity between customers and service centers. Communication data may comprise, for example, the time of a communication, the communication channel used for the communication, and other data associated with the communication activity. By collecting communication data, the system administrator improves and automates monitoring relationships and communication activity based on sentiments and may be tailored to call center environments, professional office organizations, or any other type of business environments, in which, a customer is communicating with service centers. (see par. 0045). A system administrator displays a sentiment score of communication data according to charts, graphs, score cards, spreadsheets, alerts and/or reports that may be scheduled to run according to user-selected criteria, such as customizations or correlations, at any suitable time period or upon a specified system administrator action (see par. 0064). Additionally, a customer management system stores and organizes sentiment scores based on topics related to the interaction between users of customers and representatives of service centers over communication channels. For example, system administrator may transcribe, sort, and/or organize communication data based on a communication metric, factor, time aggregation or granularity, communication channel type, communication type or other like factors (see par. 0061). The system administrator may permit service centers to compare communication data with configuration data and case data, and analyze the comparison over a specified time period, such as, for example, per year, quarter, month, and compare information by users of customers and representatives of service centers, in an intuitive way. The system administrator provides a real-time feedback to the representative of service centers based on the determined sentiment score as an indicator of behavior of the communication activity (see par. 0072).
However Gorny, neither individually and/or in combination with the prior art of record, fail to teach the specific case of utilizing trained learning models to predict staffing level projections related to a user-selected skill and target service level for a skill corresponding to a target service level and customer satisfaction. Therefore, for at least these reasons, claims 1, 10 and 19 are eligible over the prior art. The dependent claims 2-4, 6-9, 11-13, 15-18, 20-22 and 24-27 are eligible over the prior art because they depend on claims 1, 10 and 19 respectively, that were determined to be eligible over the prior art.

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 











Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
Charvez et al. (US 20130051548 A1) – Provides a virtual reality environment representative of one or more of a contact center, a predictive dialer, and a media collaboration session. The virtual reality environment is configured based on collected information of various types.

Passmore et al. (Determining Appropriate Staffing Adjustments in a Call Center Staff Group) – This paper deals with determining workload requirements and staffing allocations in call center environments. This paper will outline a process for achieving proper sizing of staff in a call center system which consists of 2 call centers having different operating hours. First, historical information is gathered and trend lines created and used as future predictors. These trends and relationships of metrics are then used to determine required agent work. The call center system will be evaluated using 30 minute intervals (48 total intervals) for each day of week. This paper will discuss the importance of key performance indicators in an attempt to qualify certain decision points in this process, while attempting optimize efficiency and achieve cost reduction without detracting from the customer experience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624